      Case 2:19-cv-00142-KS-MTP Document 65 Filed 09/17/20 Page 1 of 7




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          EASTERN DIVISION


VINCENT E. HENDERSON                                                     PLAINTIFF

v.                                     CIVIL ACTION NO. 2:19-CV-142-KS-MTP

HOWARD’S INC., et al.                                                DEFENDANTS


                        MEMORANDUM OPINION AND ORDER

      For the reasons below, the Court grants the Motions to Dismiss [50, 52, 54,

56] filed by Defendants Therrell Woullard, Michael Howard, B. W. Howard, and

Howard Industries, Inc.

                                   I. BACKGROUND

      This is an employment discrimination case filed by a man employed as a welder

by Howard Industries, Inc. (“Howard”). Plaintiff’s pleading is somewhat unclear, but

he apparently alleges that Defendants wrongfully accused him of bullying a coworker

and terminated his employment. He named Howard and several individuals as

Defendants.

      Plaintiff filed the case in September 2019 – a year ago – and the Court has

been unable to hold a Case Management Conference or enter a Case Management

Order. Plaintiff has displayed a pattern of inattention and neglect, starting with his

failure to respond to the Court’s orders to provide financial information in support of

his motion to proceed in forma pauperis. The Court was not able to issue summons

until five months after the case had been filed.
      Case 2:19-cv-00142-KS-MTP Document 65 Filed 09/17/20 Page 2 of 7




      On July 2, 2020, Defendants filed Motions to Dismiss [50, 52, 54, 56]. The Court

entered an order [60] setting a briefing schedule and mailed a copy of the order to

Plaintiff on July 6, 2020. The order was returned to the Court as undeliverable [61]

on August 4, 2020, almost a month later.

      Two days later, Plaintiff called the Clerk’s office and advised that he had a new

mailing address. The next day, he called the chambers of the undersigned judge and

said that he had not received copies of the pending motions or the Court’s scheduling

order for briefing, although he clearly knew they existed and that he needed to file a

response of some sort. Plaintiff represented that he had moved, but he had failed to

inform the Court or opposing counsel of his new address. The Clerk updated

Plaintiff’s address on the docket and mailed copies of the Motions to Dismiss [50, 52,

54, 56] and the Court’s scheduling order [60] to Plaintiff.

      On August 24, the Court received another Notice of Change of Address [62]

from Plaintiff, along with a Motion [63]. Therein, Plaintiff represented that he is

“working on a contract job,” and he requested that his mail be sent to the new address.

He did not represent how long the job would last. He asked for additional “time to

handle this case.”

      On August 25, 2020, the Court entered an Order [64] granting Plaintiff’s

motion insofar as he sought an extension of time to respond to the pending motions

to dismiss. The Court ordered Plaintiff to respond on or before September 8, 2020.

The Court specifically warned Plaintiff that there would be no additional extensions.


                                           2
      Case 2:19-cv-00142-KS-MTP Document 65 Filed 09/17/20 Page 3 of 7




Plaintiff did not file a response, and the motions are ripe for the Court’s review.

                               II. STANDARD OF REVIEW

      To survive a motion to dismiss under Rule 12(b)(6), the “complaint must

contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Great Lakes Dredge & Dock Co. LLC v. La. State, 624 F.3d 201,

210 (5th Cir. 2010). “To be plausible, the complaint’s factual allegations must be

enough to raise a right to relief above the speculative level.” Id. (punctuation omitted).

The Court must “accept all well-pleaded facts as true and construe the complaint in

the light most favorable to the plaintiff.” Id. But the Court will not accept as true

“conclusory allegations, unwarranted factual inferences, or legal conclusions.” Id.

Likewise, “a formulaic recitation of the elements of a cause of action will not do.”

PSKS, Inc. v. Leegin Creative Leather Prods., Inc., 615 F.3d 412, 417 (5th Cir. 2010)

(punctuation omitted). “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Ashcroft v. Iqbal, 556 U.S.

662, 679, 129 S. Ct. 1937, 1950, 173 L. Ed. 2d 868 (2009).

                III. THERRELL WOULLARD’S MOTION TO DISMISS [50]

      Defendant Therrell Woullard argues that the Court must dismiss Plaintiff’s

claims against him because he was not Plaintiff’s employer. “An ‘employer’ under

Title VII is a ‘person in an industry affecting commerce who has fifteen or more

employees . . . .’” Oden v. Oktibbeha County, 246 F.3d 458, 465 (5th Cir. 2001) (quoting

42 U.S.C. § 2000e(b)). This definition “includes one or more individuals, governments,


                                            3
      Case 2:19-cv-00142-KS-MTP Document 65 Filed 09/17/20 Page 4 of 7




governmental agencies, [or] political subdivisions . . . .” 42 U.S.C. § 2000e(a). A

supervisor may be “considered an ‘employer’ under Title VII if he wields the

employer’s traditional rights, such as hiring and firing.” Huckabay v. Moore, 142 F.3d

233, 241 (5th Cir. 1998). But if the supervisor exercises such power in their official –

rather than individual – capacity, it “is necessarily exercised . . . by a person who acts

as an agent of the corporate . . . body he represents. Because the wrongful acts are

performed in his official capacity, any recovery . . . must be against him in that

capacity, not individually.” Id.

      Plaintiff has not pleaded facts demonstrating that Therrell Woullard was his

“employer.” It’s not clear from Plaintiff’s pleading whether Woullard was even his

supervisor, much less whether he exercised the traditional powers of an employer.

Therefore, according to Plaintiff’s version of the facts, Woullard can not be liable

under Title VII, and the Court grants his Motion to Dismiss [50].

                  IV. MICHAEL HOWARD’S MOTION TO DISMISS [52]

      Defendant Michael Howard also argues that the Court must dismiss Plaintiff’s

claims against him because he was not Plaintiff’s employer. Although Plaintiff named

Michael Howard as a Defendant, he did not allege any facts concerning him. It is not

clear from Plaintiff’s pleading whether Michael Howard was even employed by

Howard Industries, much less whether he exercised the traditional powers of an

employer. Therefore, according to Plaintiff’s version of the facts, Michael Howard can

not be liable under Title VII, and the Court grants his Motion to Dismiss [52].


                                            4
       Case 2:19-cv-00142-KS-MTP Document 65 Filed 09/17/20 Page 5 of 7




                     V. B. W. HOWARD’S MOTION TO DISMISS [54]

      Defendant B. W. Howard argues that the Court must dismiss Plaintiff’s claims

against him because he was not Plaintiff’s employer. Although Plaintiff named “Billy”

Howard as a Defendant, he did not allege any facts concerning him. It is not clear

from Plaintiff’s pleading whether B. W. Howard was even employed by Howard

Industries, much less whether he exercised the traditional powers of an employer.

Therefore, according to Plaintiff’s version of the facts, B. W. Howard can not be liable

under Title VII, and the Court grants his Motion to Dismiss [54].

              VI. HOWARD INDUSTRIES, INC.’S MOTION TO DISMISS [56]

      Defendant Howard Industries argues that Plaintiff did not plead sufficient

facts to state a claim of racial discrimination under Title VII. To state a claim of racial

discrimination under Title VII, Plaintiff must allege facts demonstrating

      that (1) he is a member of a protected class, (2) he was qualified for the
      position at issue, (3) he was the subject of an adverse employment
      action, and (4) he was treated less favorably because of his membership
      in that protected class than were other similarly situated employees who
      were not members of the protected class, under nearly identical
      circumstances.

Lee v. Kansas City S. R.R. Co., 574 F.3d 253, 259 (5th Cir. 2009).

      First, Howard argues that Plaintiff did not allege that he is a member of a

protected class. Howard is correct. Plaintiff’s Complaint [1] contains no reference to

race – whether his or anyone else’s. Moreover, Plaintiff did not allege that he was

discriminated against because of his race. Rather, he asserted claims of “unlawful



                                            5
       Case 2:19-cv-00142-KS-MTP Document 65 Filed 09/17/20 Page 6 of 7




discrimination” and “wrongful termination.” 1

       Next, Howard argues that Plaintiff did not plead any facts demonstrating that

he was qualified for his position. Howard is correct. Plaintiff’s Complaint [1] contains

no facts related to Plaintiff’s qualifications or job performance.

       Finally, Howard argues that Plaintiff did not plead any facts demonstrating

that he was treated differently than a similarly situated employee who was not a

member of Plaintiff’s protected class. Again, Howard is correct. Plaintiff did not allege

any facts demonstrating that “he was treated less favorably because of his

membership in [his] protected class than were other similarly situated employees

who were not members of the protected class, under nearly identical circumstances.”

Lee, 574 F.3d at 259. 2

       Therefore, the Court finds that Plaintiff did not plead sufficient facts to state

a claim of racial discrimination under Title VII, and it grants the Motion to Dismiss

[56] filed by Howard Industries.

                                        VII. CONCLUSION

       For these reasons, the Court grants the Motions to Dismiss [50, 52, 54, 56]

filed by Defendants Therrell Woullard, Michael Howard, B. W. Howard, and Howard



1 Plaintiff alleged in his Charge of Discrimination [35-1] that Defendant discriminated against him
because of his race, and that he is African-American. However, Plaintiff did not refer to or attach a
copy of the charge to his Complaint [1]. The Court may not consider a charge of discrimination
neither referenced in nor attached to the operative pleading when addressing a motion under Rule
12(b)(6). Banks v. Hazlehurst Schools, 2016 WL 2654369, at *3 (S.D. Miss. May 4, 2016).
2 Plaintiff alleged in his Charge of Discrimination [35-1] that Defendant suspended and fired him,

but only temporarily suspended a white coworker who engaged in the same conduct. However,
Plaintiff did not refer to or attach a copy of the charge to his Complaint [1].
                                                  6
      Case 2:19-cv-00142-KS-MTP Document 65 Filed 09/17/20 Page 7 of 7




Industries, Inc.

      The Fifth Circuit has said that “[a]lthough a court may dismiss [a] claim, it

should not do so without granting leave to amend, unless the defect is simply

incurable or the plaintiff has failed to plead with particularity after being afforded

repeated opportunities to do so.” Hart v. Bayer Corp., 199 F.3d 239, 247 n. 6 (5th Cir.

2000). Therefore, Plaintiff may file a motion seeking leave to amend and correct the

pleading deficiencies discussed in this opinion. The motion must be filed on or before

October 1, 2020. In light of Plaintiff’s history of delay in this matter, the Court will

closely scrutinize any requests for extensions of deadlines. If Plaintiff does not file a

timely motion for leave to amend, the Court will enter a final order dismissing this

case with prejudice.

      SO ORDERED AND ADJUDGED this 17th day of September, 2020.

                                                     /s/ Keith Starrett
                                                               KEITH STARRETT
                                                UNITED STATES DISTRICT JUDGE




                                           7
